Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 1 of 13 PageID #: 35181
                                                                                                      Clerk’s Office
                                                                                                      Filed Date: 12/23/2020

                                                                                                      12:36 PM

                                                                                                      U.S. DISTRICT COURT
  UNITED STATES DISTRICT COURT                                                                        EASTERN DISTRICT OF
  EASTERN DISTRICT OF NEW YORK                                                                        NEW YORK
  ----------------------------------------------------------x                                         BROOKLYN OFFICE
  ABBOTT LABORATORIES, ABBOTT
  DIABETES CARE INC., and ABBOTT
  DIABETES CARE SALES CORPORATION,
                                                                      NOT FOR PUBLICATION
                             Plaintiffs,                              MEMORANDUM & ORDER
           -against-                                                  15-CV-5826 (CBA) (LB)

  ADELPHIA SUPPLY USA, et al.,
                             Defendants.
  ----------------------------------------------------------x

   AMON, United States District Judge:
           Abbott1 initiated this action in October 2015, asserting claims against multiple defendants,

   including the H&H Defendants2, in connection with the unlawful sale of Abbott’s international

   FreeStyle test strips in the United States. (ECF Docket Entry (“D.E.”) # 1.) Following extensive

   discovery, Abbott moved for summary judgment against the defendants, seeking, inter alia,

   summary judgment on its claims against H&H under the Lanham Act for trademark infringement

   and willfulness. (D.E. # 1414.) The Court granted Abbott’s motion for summary judgment as to

   liability, finding H&H liable for willful infringement as a matter of law. (D.E. # 1563.) The Court

   also found all defendants (save for a few individual defendants) liable at summary judgment for

   Lanham Act trademark infringement, although it determined that damages could not be resolved

   on summary judgment.

           During the same time in which Abbott was preparing its motion for summary judgment,

   Abbott commenced a related action, Abbott Laboratories et al. v. H&H Wholesale Services Inc. et

   al., No. 17-cv-3095 (E.D.N.Y.), against the H&H Defendants for their sale of international


   1
    Plaintiffs Abbott Laboratories, Abbott Diabetes Care Inc., and Abbott Diabetes Care Sales Corp. (collectively,
   “Abbott”).
   2
    H&H Wholesale Services, Inc. (“H&H”), Howard Goldman, and Lori Goldman (collectively, the “H&H
   Defendants”).

                                                            1
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 2 of 13 PageID #: 35182




   FreeStyle strips repacked in counterfeit U.S. packaging. In that action, Abbott conducted a Court-

   authorized search of H&H’s premises, which resulted in the seizure of their email server. Review

   of the contents of that server revealed that the H&H Defendants had engaged in a calculated pattern

   of discovery misconduct in this action that amounted to a fraud on the Court. (D.E. # 1613 at 4–

   6.)

          Abbott moved for case-ending sanctions against the H&H Defendants in the instant action,

   and the motion was referred to Magistrate Judge Bloom for report and recommendation (“R&R”).

   See Jan. 14, 2019 Order Referring Mot. On May 2, 2019, Judge Bloom issued an R&R

   recommending that the Court grant Abbott’s motion and enter a default judgment against the H&H

   Defendants. (D.E. # 1545.) After receiving objections to the R&R and Abbott’s reply to those

   objections, the Court adopted Judge Bloom’s R&R in its entirety and entered a default judgment

   against the H&H Defendants. (D.E. # 1613.) Among the Court’s findings were that “the H&H

   Defendants—including the Goldmans—had a duty to comply with the Court’s orders, and each

   willfully and grossly failed to do so.” Id. at 15; see also id. at 16, 19 (finding the Goldmans

   “individually liable for the willful discovery fraud and cover-up they undertook personally or that

   was undertaken by their agents in their name”); id. at 25 (finding that “the H&H Defendants’

   withholding of … documents constituted willful discovery misconduct” regardless of the reason

   they were withheld).

          Given the entry of default, on March 24, 2020, the Court ordered briefing on the issue of

   when the damages inquest under Federal Rule of Civil Procedure 55(b)(2) against the H&H

   Defendants should occur in relation to trial against the remaining non-defaulting defendants.




                                                   2
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 3 of 13 PageID #: 35183




   Abbott, the H&H Defendants, the G&S Defendants3 and the S&S4 Defendants have all submitted

   briefing on the issue. The H&H Defendants argue that the damages inquest should either (a) come

   after the non-defaulting defendants’ trial; or (b) be consolidated with the non-defaulting

   defendants’ trial. (D.E. # 1614.) Abbott and the S&S Defendants argue that the damages inquest

   as to the H&H Defendants should be held prior to the trial for the non-defaulting defendants. (D.E.

   ## 1619, 1622.) The G&S Defendants express no view on the sequencing, arguing only argue that

   the inquest and trial should not be consolidated. (D.E. # 1618.)

           A more developed statement of the facts, issues, and procedural history of this complex

   action is provided in the Court’s September 30, 2019 Memorandum and Order. Familiarity with

   the matter is here presumed, and the Court recounts only those facts necessary to adjudicate the

   present issue. For the reasons provided below, the damages inquest shall be held prior to the trial

   for the non-defaulting defendants.

                                                  DISCUSSION

           The decision of whether to enter a final judgment against some but fewer than all of the

   parties in an action is left to the sound discretion of the district court. Bleecker v. Zetian Sys., Inc.,

   No. 12 CIV. 2151 DLC, 2013 WL 5951162, at *6 (S.D.N.Y. Nov. 1, 2013). The standard is

   governed by Rule 54(b), which provides in relevant part:

           [W]hen multiple parties are involved, the court may direct the entry of a final
           judgment as to one or more, but fewer than all, claims or parties only if the court
           expressly determines that there is no just reason for delay.




   3
     Defendants Able Wholesalers of Tennessee LLC, Kevin Singer, Paul Leight, Massalah Trading U.S.A., Ltd. Saad
   (Sam) Haddad, Matrix Distributors, Inc. Christopher Benevent, Seth Grumet, Drugplace, Inc., Neil Feig, Save Rite
   Medical.com LLC, Mark Kaplan, Shie Greenfeld, Dream Cereal, Inc. and Douglas Hauck are represented by Goodman
   & Saperstein LLC, the (“G&S Defendants”).
   4
    Value Wholesaler, Inc., Adelphia Supply USA, and Primed Pharmaceuticals LLC are represented by Stern & Schurin
   LLP (the S&S Defendants”).

                                                          3
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 4 of 13 PageID #: 35184




   Fed. R. Civ. P. 54(b).

           In making such a determination, “there are no fixed criteria.” Bleecker, 2013 WL 5951162,

   at *6 (S.D.N.Y. Nov. 1, 2013) (internal quotation marks omitted).            However, courts have

   interpreted the Supreme Court’s nineteenth-century decision in Frow v. De La Vega, 82 U.S. (15

   Wall.) 552, 21 L.Ed. 60 (1872) as informing the propriety—at least in certain circumstances—of

   a court’s entering final judgment against a defaulting defendant while answering defendants

   remain in the action. See id. Accordingly, the Court must determine whether holding a damages

   inquest and entering final judgment against the H&H Defendants prior to the trial of the non-

   defaulting defendants is consistent with both Rule 54 and Frow.

           A. Frow and Joint Liability

           The H&H Defendants primarily argue that a damages inquest conducted prior to the trial

   of the answering defendants is premature and impermissible in light of Frow. Abbott contends

   that Frow’s holding is not controlling here, and that the rationale underlying Frow is not implicated

   by the facts of the present case. The Court concludes that Frow is not controlling here and does

   not necessarily prohibit the damages inquest and entry of a final judgment under Rule 54.

           In Frow, the plaintiff filed a bill in equity to determine title to a parcel of real property.

   The pleading alleged that fourteen defendants engaged in a joint conspiracy to defraud plaintiff of

   the property. When one of these defendants failed to plead, a default judgment was entered against

   him. The answering defendants proceeded to trial and prevailed on the merits. The Supreme Court

   vacated the default judgment, observing that it would be “absurd[]” to have “one decree of the

   court sustaining the charge of joint fraud committed by the defendants; and another decree

   disaffirming the said charge. . . .” Id. at 554.




                                                      4
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 5 of 13 PageID #: 35185




          Accordingly, courts have determined that where Frow applies, notice of defendant’s default

   may be docketed, “but entry of final judgment should be deferred pending disposition as to the

   non-defaulting defendants, so that the case can be resolved by one final, consistent judgment.”

   Mitchell v. Lyons Prof'l Servs., Inc., 727 F. Supp. 2d 116, 119 (E.D.N.Y. 2010). Exactly when

   Frow applies and what it stands for, however, is not entirely clear from the opinion itself. See

   Farzetta v. Turner & Newall, Ltd., 797 F.2d 151, 154 n.2 (3d Cir. 1986) (noting Frow’s

   “ambiguity”). Courts interpreting Frow “have treated this holding narrowly,” Rivera v. Mattingly,

   No. 06-CIV-7077(LAP)(HBP), 2017 WL 7050323, at *6 (S.D.N.Y. June 23, 2017), finding the

   holding applies to defendants who are jointly liable. See Lemache v. Tunnel Taxi Mgmt., LLC,

   354 F. Supp. 3d 149, 152 (E.D.N.Y. 2019) (“[Frow] explained that in a multi-defendant case where

   defendants are alleged to be jointly liable, entering a default judgment runs the risk of inconsistent

   judgments.”) (emphasis original); Mitchell, 727 F. Supp. 2d at 119 (noting Frow’s “holding has

   been narrowed to cases involving true joint liability”) (internal quotation marks omitted); see also

   10A Charles Alan Wright, et al., Federal Practice and Procedure: Civil 3D § 2690 (2001) (Frow

   stands for the proposition that “when one of several defendants who is alleged to be jointly liable

   defaults, judgment should not be entered against that defendant until the matter has been

   adjudicated with regard to all defendants, or all defendants have defaulted.”).

           Similarly, the Second Circuit “has cast doubt on the vitality of Frow in light of the

   subsequent enactment of Federal Rule of Civil Procedure 54(b), which authorizes entry of default

   judgment against fewer than all parties as long as there is no just reason for delay.” Consumer

   Fin. Prot. Bureau v. NDG Fin. Corp., No. 15-CIV-5211(CMR)(WL), 2018 WL 1605067, at *6

   (S.D.N.Y. Mar. 12, 2018) (citing Int’l Controls Corp. v. Vesco, 535 F.2d 742, 746 n.4 (2d Cir.

   1976)). The Second Circuit observed that “it is most unlikely that Frow retains any force



                                                     5
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 6 of 13 PageID #: 35186




   subsequent to the adoption of Rule 54(b). In any event, at most, Frow controls in situations where

   the liability of one defendant necessarily depends upon the liability of the others.” Int’l Controls

   Corp, 535 F.2d at 746 n.4. “In contrast, if the liability sought to be imposed is joint and several

   rather than joint, most courts have held that the rationale of Frow does not directly apply, since it

   would not be inconsistent to hold some but not all defendants liable.” Rivera, 2017 WL 7050323,

   at *7. See also Lemache, 354 F. Supp. 3d at 153 (explaining that, unlike a theory of joint and

   several liability, it is “impossible” under a theory of joint liability “for one defendant to be liable

   unless all other defendants are also liable”); In re Uranium Antitrust Litig., 617 F.2d 1248, 1257–

   58 (7th Cir. 1980) (same).

          Frow is not directly controlling in this action. As an initial matter, Frow concerned jointly

   liable defendants, some of which were exonerated on the merits. Here, both the defaulting and

   non-defaulting defendants have already (with minimal exception) been found liable for trademark

   infringement at summary judgment; the non-defaulting defendants are proceeding to trial on the

   question of damages. Moreover, the H&H Defendants were placed in default in light of their

   unique actions. Accordingly, there is no risk of inconsistent judgments as to liability on these

   claims. Moreover, with regard to the Lanham Act claims for trademark infringement against both

   the defaulting and the non-defaulting defendants, Abbott has alleged a theory of joint and several

   liability. See In re Uranium Antitrust Litig., 617 F.2d 1248, 1257–58 (7th Cir. 1980) (“The result

   in Frow was clearly mandated by the Court’s desire to avoid logically inconsistent adjudications

   as to liability. However, when different results as to different parties are not logically inconsistent

   or contradictory, the rationale for the Frow rule is lacking. Such is this case involving joint and

   several liability.”). Abbott does not argue that any one defendant is automatically liable for the

   entirety of the damages sought by Abbott regardless of which boxes the defendant actually



                                                     6
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 7 of 13 PageID #: 35187




   trafficked. Rather, each defendant is liable for the unlawfully diverted boxes that it trafficked, and

   Abbott is seeking varying damages amounts against different defendants based on that varying

   number of boxes. Cf. Frow, 82 U.S. (15 Wall.) 552 (regarding a single res in controversy).

          B. Frow and Joint and Several Liability

          Abbott has also, however, maintained that defendants are jointly and severally liable for

   trademark infringement damages attributable to those boxes for which multiple defendants were

   in the same distribution chain. H&H Defendants agree. (See D.E. # 1614 at 23 (“[W]e do accept

   that H&H, like any other individual defendant in this case, is jointly and severally liable for the

   damages specifically allocated to its particular distribution chain.”).) H&H Defendants point to

   this doctrine as raising the specter of inconsistent damages awards as between such defendants

   and, under the principles guiding Frow and its progeny, precluding entry of a final judgment prior

   to the damage determination at trial for the non-defaulting defendants.

           Although “[t]he Frow holding has been narrowed to cases involving true joint liability,”

   courts have, in the absence of countervailing justifications, nonetheless “also consistently delayed

   damages inquests even where a plaintiff seeks joint and several liability in order to avoid the

   problems of dealing with inconsistent damage determinations.”             Harvey v. Home Savers

   Consulting Corp., No. 07-CV-2645 (JG), 2008 WL 724152, at *1 (E.D.N.Y. Mar. 17, 2008)

   (internal citations and quotation marks omitted) (collecting cases); Gesualdi v. MMK Trucking,

   Inc., No. CV 09-1484 SLT AKT, 2010 WL 3619569, at *5 (E.D.N.Y. Aug. 24, 2010), report and

   recommendation adopted, No. 09 CV 1484 SLT AKT, 2010 WL 3619719 (E.D.N.Y. Sept. 9, 2010)

   (“Even though[] the defaulting and non-defaulting Defendants may be held jointly and severally

   liable for the same damages, deferring consideration of damages with respect to the defendants in




                                                     7
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 8 of 13 PageID #: 35188




   default until after Plaintiffs’ contested claims are litigated will minimize the risk of inconsistent

   awards.”) (internal brackets and quotation marks omitted).

          These cases are, however, distinguishable in that the risk of an inconsistent damages award

   arose there because the plaintiff was seeking a single, unitary damages amount against multiple

   defendants. Where a unitary damages figure is sought against defaulting and non-defaulting

   defendants alike, there is a risk that logically inconsistent awards be entered. As stated above,

   Abbott is here seeking different and unique damages amounts against different defendants based

   on the boxes that particular defendant sold.

          On the other hand, the H&H Defendants rightly observe that the defendants in this action

   did not operate in neat silos, and that the distribution chains involving multiple defendants that

   trafficked the same infringing box(es) are interweaving. Moreover, at summary judgment, several

   defendants argued that Abbott could not prove that the defendants’ infringement displaced sales

   of non-infringing boxes and caused actual damages. The Court declined to grant summary

   judgment as to damages, determining that the jury must decide the extent to which Abbott suffered

   any actual damages. The H&H Defendants now argue that Abbott’s theory of the case places them

   at the center of a complicated distribution-chain web, leaving H&H jointly and severally liable

   with multiple non-defaulting defendants for an outsize portion of the total number of infringing

   boxes that Abbott alleges the H&H Defendants trafficked in. They argue that it would be at the

   heart of Frow’s concern were the Court to impose damages on the H&H Defendants at an inquest

   for trafficking in infringing boxes where the jury determined, vis-à-vis a non-defaulting defendant

   in the same distribution chain as H&H, that those same boxes did not cause actual damages at the

   point of sale. They argue that the presence of this common issue between the defendants as to




                                                    8
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 9 of 13 PageID #: 35189




   whether an infringing box caused actual damages renders them and non-defaulting defendants in

   the same distribution chain “similarly situated.”

          Courts have observed that “decisions in this Circuit subsequent to Vesco support extension

   of Frow to cases in which defendants are merely ‘similarly situated.’” Diarama Trading Co. Inc.

   v. J. Walter Thompson U.S.A., Inc., No. 01-cv-2950 (DAB), 2002 WL 31545845, at *4 (S.D.N.Y.

   Nov. 13, 2002) (quoting Farberware v. Groben, 1991 WL 123964, at *3 n. 4 (S.D.N.Y.1991)).

   The “similarly situated” principle has been applied in cases where liability of the answering

   defendants was yet undetermined, and the defendants’ liability was inextricably connected.

   Diarama Trading Co. Inc, 2002 WL 31545845, at *4 (declining to enter default judgment for fear

   of prejudicing appearing defendants, who all claimed that their rights in the contested trademark

   derive from the defaulting defendant). Here, all of the defaulting and non-defaulting defendants

   (with minimal exception) have all already been found liable for trademark infringement.

   Moreover, it is not clear to the Court at this time which defendants may be jointly and severally

   liable with which other defendants, and for what boxes. Finally, the non-defaulting defendants

   may present different defenses and theories to the jury that are accepted by the jury but are

   inapplicable to the H&H Defendants.

          The H&H Defendants have failed to show that “liability of one defendant necessarily

   depends upon the liability of others”, Int’l Controls Corp, 535 F.2d at 746 n.4. And, even assuming

   arguendo that there is a common issue between the defendants within the purview of the “similarly

   situated” doctrine which presents a possible risk of inconsistent awards, the Court weighs this

   against the countervailing factors and determines there is no just reason for delay in entering final

   judgment against the H&H Defendants. See Shanghai Automation Instrument Co. v. Kuei, 194 F.

   Supp. 2d 995, 1009 (N.D. Cal. 2001) (“To hold that the mere possibility of inconsistent judgment



                                                       9
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 10 of 13 PageID #: 35190




   divests the Court of its discretion under Rule 54(b) would imply that whenever there are multiple

   defendants who raise similar defenses, the court could never enter a default judgment until

   conclusion of the entire case regardless of the substantial prejudice likely to be suffered by the

   plaintiff as a result of the delay. Such a rule would contravene the purpose of the 1961 amendment

   to Rule 54(b).”).

          C. Balancing the Equities

          In Int’l Gemmological Inst., Inc. v. Rafaeil, the court observed that while some decisions

   delayed a damages inquest over concerns of inconsistent awards, that interest in “judicial

   economy” must yield to the “interests of the parties in proceeding with the inquest.” No. 05-cv-

   2395 JGK JCF, 2005 WL 3880222, at *2 (S.D.N.Y. Aug. 17, 2005), report and recommendation

   adopted, 2006 WL 739822 (S.D.N.Y. Mar. 21, 2006). Specifically, the parties there would have

   been prejudiced by delay because plaintiff could not begin to collect until final judgment was

   entered, and the “defaulting defendants would have ample opportunity to spend, secrete, or

   otherwise protect their ill-gotten gains . . . [which would] permanently prevent the plaintiff from

   being made whole.” Id. at *3. Additionally, the court determined that this would also prejudice

   the non-defaulting defendants, since if “defaulting parties are able to insulate themselves from

   judgment during the continuing litigation, the non-defaulting parties could be forced to satisfy the

   entire damage award without the possibility of contribution from the defaulting defendants.” Id.;

   see also Bleecker v. Zetian Sys., Inc., No. 12-cv-2151 DLC, 2013 WL 5951162, at *7 (S.D.N.Y.

   Nov. 1, 2013) (declining to delay entry of final judgment against defaulting defendant because,

   inter alia, plaintiff plead that defaulting defendant against whom final judgment was sought was

   “seeking to avoid liability” by transferring out its assets); Lemache, 354 F. Supp. 3d at 154




                                                   10
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 11 of 13 PageID #: 35191




   (“Courts in this Circuit have routinely declined to apply Frow in cases asserting joint and several

   liability, and proceeded to decide the default judgment motion while other parties are litigating.”).

          Abbott asserts that they will be prejudiced by a delay of final judgment against the H&H

   Defendants because there is a serious risk that those defendants will dissipate their assets prior to

   final judgment and collection. Citing to declarations filed under seal, Abbott avers that the H&H

   Defendants’ former counsel stated early in this litigation that his firm had taken steps to render the

   H&H Defendants judgment proof. (See D.E. # 1619 at 26.) Abbott further avers that during this

   litigation, the H&H Defendants “took additional steps to move to protect their assets from

   collection.” (Id.) The non-defaulting defendants argue that they would be similarly prejudiced by

   granting the H&H Defendants more time to insulate themselves from collection. The H&H

   Defendants have not responded to this allegation in their briefing on this damages-sequencing

   issue. The Court finds this risk is credible and substantial. Additionally, the Court takes notice of

   the ongoing global pandemic and the substantial delay in jury trials that it has caused. See e.g.,

   E.D.N.Y. Administrative Order 2020-26 (postponing all jury selection and trials until further

   notice). Considering that criminal matters will likely be prioritized over civil matters when jury

   trials resume, the Court expects a substantial delay before a jury trial may be conducted for the

   non-defaulting defendants.

          The H&H Defendants do, however, argue that a separate damages inquest prior to trial

   would be inefficient. As an initial matter, the Court determines that any risk of judicial inefficiency

   is here outweighed by the risk of prejudice to the other parties. Int’l Gemmological Inst., 2005

   WL 3880222, at *2. Moreover, the H&H Defendants overstate the risk of inefficiency. Their

   assertion that the proceedings at an inquest and trial would be entirely duplicative is unfounded.

   Although there may be some overlap in the evidence presented during the different stages, the



                                                     11
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 12 of 13 PageID #: 35192




   facts and findings relevant to Abbott’s damages claim against the H&H Defendants are unique to

   them. And for those defendants that go to trial, the jury will be making findings unique to the

   damages liability of those defendants appearing before it, based on their conduct and arguments

   relating to defenses applicable to their circumstances but not others. In contrast, delaying the

   inquest until after a jury trial would not reduce the scope of the inquest, because the H&H

   Defendants’ liability for Lanham Act damages, aiding-and-abetting-fraud damages, reputational

   harm, and attorneys’ fees are all specific to them. Finally, the decision to hold the inquest first

   may well prove to be a more efficient use of judicial resources if it helps to facilitate a settlement

   that obviates trial: if Abbott is successful at inquest against the H&H Defendants in establishing

   damages, the non-defaulting defendants may use that figure as a guide in evaluating their own

   exposure; if Abbott is not successful in proving a significant quantum of damages, that will inform

   Abbott that it may fare better if it tempers its demands in its future negotiations with the non-

   defaulting defendants.5

            The H&H Defendants were placed in default as a result of their serious fraud upon the

   Court. Delaying the inquest and entry of final judgment could frustrate the Court’s interest in

   vindicating its sanctions and prejudice the other parties to this litigation.                      Weighing these

   prejudices against the countervailing factors, the Court determines that there is no just reason for

   delay, and that the damages inquest and entry of final judgment should precede the trial of the non-

   defaulting defendants. Cf. Diarama Trading Co. Inc., 2002 WL 31545845, at *4 (holding that

   “Plaintiff fail[ed] to convince the Court that good cause exists for the Court to exercise its authority

   under Rule 54(b) to enter final judgment against [defaulting defendant]” because, inter alia,



   5
     Finally, the Court declines the H&H Defendants’ invitation to consolidate the inquest with the jury trial. In addition
   to the reasons provided in text, the Court concludes that consolidation would introduce undue prejudice to the parties
   and tax the jury’s focus in what is already a complex case.

                                                             12
Case 1:15-cv-05826-CBA-LB Document 1633 Filed 12/23/20 Page 13 of 13 PageID #: 35193




   “Plaintiff has made no showing of prejudice flowing from” a decision holding the motion for final

   judgment in abeyance pending resolution of the merits against answering defendants); United

   States v. First Funds LLC, No. 10 Civ. 6540(JGK)(MHD), 2012 WL 1415327, at *3 (S.D.N.Y.

   Apr. 20, 2012) (citing Int’l Gemmological for the proposition that “one argument for separate

   damage assessments … is that a plaintiff should be able to pursue prompt enforcement of judgment

   against a defaulted defendant,” although finding that inapplicable to the case before it “because

   there is no prospect of such an asset pursuit”).

                                            CONCLUSION

          For these reasons, the Court concludes that the damages inquest against the H&H

   Defendants shall be held before the trial of the non-defaulting defendants.

          The parties are directed to file briefing and relevant documentary evidence regarding the

   proper calculation and amount of damages to be entered against the H&H Defendants, in

   accordance with the following schedule: Abbott shall file its papers by January 29, 2021; the H&H

   Defendants shall file any opposition by March 1, 2021; Abbot’s reply, if any, shall be filed by

   March 15, 2020. If, after reviewing the papers, the Court determines that argument or an

   evidentiary hearing is warranted, one may be scheduled at a later date.

          SO ORDERED.

   Dated: December 23, 2020
          Brooklyn, New York                               /s/ Carol Bagley Amon
                                                           Carol Bagley Amon
                                                           United States District Judge




                                                      13
